—Judgment unanimously affirmed. Memorandum: According the determination of the trial court the great weight to which it is entitled (see, People v Prochilo, 41 NY2d 759, 761; People v Hill, 175 AD2d 603), we conclude that County Court properly determined that defendant’s confession was knowingly and voluntarily made (see, People v Williams, 62 NY2d 285, 289-290). Defendant failed to preserve for our review his contention that the court’s Sandoval ruling constituted an abuse of discretion (see, People v Suber, 256 AD2d 1086; People v Richiez, 173 AD2d 234, 235, lv denied 78 NY2d 925). In any event, that contention lacks merit (see, People v Sandoval, 34 NY2d 371, 375; see also, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The record does not support defendant’s contention that, in violation of defendant’s due process rights, the court impermissibly considered uncharged conduct in sentencing defendant (see, People v Storelli, 216 AD2d 891, lv denied 86 NY2d 803; cf., People v Villanueva, 144 AD2d 285, lv denied 73 NY2d 897). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Donalty, J. — Burglary, 2nd Degree.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Balio, JJ.